United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3397
                                     ___________

Leslie P. McCloud,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Stant Manufacturing,                      *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: July 23, 1999
                               Filed: July 29, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Leslie P. McCloud appeals from the district court’s1 grant of summary judgment
to his employer, Stant Manufacturing, in his action asserting race discrimination and
retaliation claims. After de novo review, we affirm for the reasons stated by the district
court in its thorough order. See 8th Cir. Rule 47B.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-